URBIGKIT, Chief Justice,
concurring.
I concur generally in the court’s decision except for the statement regarding bail pending a hearing on parole revocation contained in the second to last paragraph of the majority opinion. I do not agree, within either our state statutes or constitution, that no right to bail pending revocation proceedings does exist. Pisano v. Shillinger, 814 P.2d 274, 277 (Wyo.1991), Ur-bigkit, C.J., dissenting. Furthermore,, this court’s decision in that ease did not necessarily determine that bail, upon the institution of a proceeding for revocation of either probation or parole within the discretion of the appropriate judicial officer, can never be obtained. See Pisano, 814 P.2d at 277. I continue to believe that a right of an arrested individual to be considered for bail is a sacred constitutional right that should not be casually discarded within our society which is directed to incarcerate more often and for longer times while spending a larger share of our public resources to build, staff and maintain confinement facilities. Society cannot indefinitely decrease the number of people who work to support those who cannot or do not.
I will continue to rely on the Wyoming Constitution for my decision in judicial responsibility and, in particular, Wyo. Const, art. 1, § 14, which states:
All persons shall be bailable by sufficient sureties, except for capital offenses when the proof is evident or the presumption great. Excessive bail shall not be required, nor excessive fines imposed, nor shall cruel or unusual punishment be inflicted.
I also rely on Wyo. Const, art. 1, § 15, which states that “[t]he penal code shall be framed on the humane principles of reformation and prevention.”
Excluding disagreement with the one sentence in this majority’s opinion, I agree that Renfro credit, Renfro v. State, 785 P.2d 491 (Wyo.1990), would not be applied to time spent in confinement on a pending criminal charge pre-sentence if the accused is also held on a probation or parole revocation proceeding. This is true because the accused, in any event, cannot secure release, whether able to post bond on the criminal charge or not, while held separately on the revocation arrest order. Additionally, the individual would be entitled to confinement credit for credit against any incarceration established by the revocation decision. Dual credit is neither required nor justified.